Citation Nr: 1436834	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-11 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for herpes zoster with herpes simplex 2, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Wishard, Counsel





INTRODUCTION

The Veteran had active military service from March 1976 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) from December 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

The issue of entitlement to an increased rating for lichenoid keratosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See November 2013 VA form 21-4138.)  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDING OF FACT

During the rating criteria on appeal, the Veteran's herpes zoster with herpes simplex has not affected at least 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, nor required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  


CONCLUSION OF LAW

The criteria for a disability rating of in excess of 10 percent for herpes zoster with herpes simplex have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7800-7806 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in October 2009 and January 2010.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes clinical records and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

A VA examination was obtained in February 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  The report includes the Veteran's reported history and a clinical examination.  The Board notes that the Veteran's herpes was in an inactive state at the time of the examination.  Nevertheless, the report provides findings relevant to the criteria for rating the disability at issue because it discusses the Veteran's treatment during active states, that the outbreaks are intermittent, and that no scars were present. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).   The Board also notes that the Veteran's disability rating is based on area affected, and also the prescribed treatment.  The clinical records provide a list of the Veteran's prescribed medication and treatment, and the Veteran's own assessment of the affected area; thus, an examination to report such is not necessary.  In addition, a 2012 VA examination on another skin disability is associated with the claims file, and includes information pertinent to the Veteran's claim.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Herpes

The Veteran's herpes is currently rated under 38 C.F.R. § 4.118 , Diagnostic Codes 7899-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned. 38 C.F.R. § 4.27 (2013).  Here, the use of Diagnostic Codes 7899-7806 reflects that there is no diagnostic code specifically applicable to the Veteran's skin disease, and that this disability is rated by analogy to dermatitis or eczema under Diagnostic Code 7806. See 38 C.F.R. § 4.20 (2013) (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under Diagnostic Code 7806, a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period. 38 C.F.R. § 4.118 , Diagnostic Code 7806.

Dermatitis or eczema may also be evaluated under the rating codes for disfigurement of the head, face, or neck, or scars depending on the predominant disability.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran's herpes is currently evaluated as 10 percent disabling.  The Veteran would be entitled to a higher rating of 30 percent if his disability covered 20 to 40 percent of the entire body or the exposed areas affected, or if he had systemic therapy such as corticosteroids or the immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12 month period.  

The Veteran applied for an increased rating in October 2009.  At that time, he provided an April 2005 VA clinical record regarding his herpes.  The 2005 clinical record reflected that the Veteran reported an infection on his penis of three days duration.  The Veteran reported that when vesicles appeared, he had applied bleach and broken them.  He was diagnosed with recurrent genital herpes and given a course of Acyclovir.  While this 2005 record reflects that the Veteran was prescribed medication for his herpes, it is not within the rating period on appeal.

As noted above the Veteran applied for increased rating in October 2009.  The rating period on appeal may be from October 2008 provided that the evidence reflects a worsening of the disability during the one year time period prior to the filing of his claim for an increased rating. 38 C.F.R. § 3.400(o)(2) (2013). See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability. 

The Veteran underwent a VA examination in February 2010.  His skin condition was noted to be intermittent, not constant.  At the time of the examination, the Veteran's herpes zoster was inactive.  It was further noted that there was no scarring.

A March 2010 VA clinical record reflects that the Veteran telephoned the nursing triage and stated that he had a flare-up of herpes to the penis.  He reported that he was taking Acyclovir.  He did not want a doctor's appointment but stated that he wanted the incident noted in his records.

An April 2010 VA clinical record reflects that the Veteran again telephoned the nursing triage and stated that he had a herpes outbreak to the penis.  It was noted that he was taking Acyclovir, and wanted to know if there was another medication he could use.  The Veteran reported the onset of the outbreak to have been the day prior, April 29, 2010.  An April 30, 2010 follow up note later that same day reflects the Veteran reported an ongoing issue with flare-up of his herpes, which he currently reported having symptoms for three days.  Upon examination, he had some erupting group which was somewhat painful on examination.  His medication was adjusted to Acyclovir to 800 mgs. by mouth for two days, then decreased to 400 mgs. by mouth for five days, and then to be discontinued.

A March 2011 VA clinical record reflects that the Veteran sought treatment for a genital herpes flare-up.  He was prescribed Acyclovir by mouth (PO) and cream.

In April 2011 VA Form 9 reflects that the Veteran reported that he was suffering from constant pain and "breakups" which occur almost monthly.  He further reported that the medicine that he was given only works for a short period.

A June 2011 VA clinical record reflects that the Veteran reported that he again had genital herpes.  No systemic therapy was noted in his medication list.  Upon examination, he had penile and scrotal lesions highly resembling herpetic ulcers and dermatitis.  He was diagnosed with genital herpes simplex 2.  He was prescribed Valtrex 100 mg by mouth and Zovirax Cream.  A medication reconciliation note dated the same day as the clinical examination reflects that the Veteran's current medication included Acyclovir 5% cream applied topically.  

A September 2011 VA clinical record reflects that the Veteran sought treatment for his herpes.  The Veteran reported that he had been taking one tablet of Zovirax by mouth for five days for genital herpes outbreaks, estimated to be once per year.  It was noted that this regimen "had been working for years until June of this year when the genital lesions did not resolve after taking Zovirax for 5 days."  The Veteran was prescribed Valcyclovir by mouth for fourteen days.  The September 2011 assessment was "[u]sually well-controlled herpes simplex, annual outbreak.  Recent delayed healing dose not likely represents acyclovir failure."  The Veteran reported that usually the herpes rash appears on his inner thighs, genitals and penis. 

An October 2011 VA clinical record lists the Veteran's active medications and notes Acyclovir 5% cream.

The Veteran underwent a VA examination in March 2012 for eczema and lichenoid keratosis.  The report reflects the Veteran had been treated with "oral or topical" medication in the past 12 months but only noted topical moisturizing lotion for eczema and lichenoid keratosis.

The Board has considered the Veteran's statement in April 2011 that he has almost monthly breakouts.  The Veteran is competent to report flare-ups.  As noted above, the clinical evidence does not reflect monthly flare-ups.  His skin condition was not active in February 2010, he had a flare-up in March 2010, and a three day flare-up in April 2010.  No flare-ups or prescribed systemic therapy were noted in the next 11 months.  While he had flare-ups in March 2011, and June 2011, the September 2011 report reflects that the Veteran reported that his outbreaks were approximately once a year and generally treated with five days of oral medication.  Regardless of the frequency of his flare-ups, it is the type and duration of treatment, not the flare-up frequency that is the key to evaluating the Veteran's disability.  He was treated with systemic (oral) therapy in April 2010, March 2011, June 2011, and September 2011.  The Board notes that Acyclovir, Valtrex, Zovirax, and Valcyclovir are not immunosuppressive or corticosteroids, and that creams applied topically are not considered systemic therapies.  Moreover, systemic therapy to treat herpes is a prescribed medication, and as such, would be noted in the clinical records.  The clinical records do not reflect that the Veteran has been prescribed, or has been treating his herpes, with systemic therapy of at least six weeks in duration during a 12 month period.  Even if the Veteran may have had outbreaks in excess of six weeks, his necessary systemic treatment was not at least six weeks total duration during a 12 month period.

The evidence reflects that the Veteran's herpes manifested in lesions in the genital area and thighs.  The evidence is against a finding that 20 to 40 percent, or greater, of his entire body or exposed area was affected.

In sum, the evidence is against a finding that the Veteran's herpes disability manifests in symptoms which warrant a rating in excess of the current 10 percent evaluation.  

The Board has also considered whether there are any other diagnostic codes which will provide the Veteran with a higher evaluation but finds that there is not.  The evidence does not reflect that the affected area is at least 12 is square inches in size (DC 7801) or that the Veteran has unstable or painful scars (DC 7804).  The Board acknowledges that the Veteran has stated that he is in constant pain due to his herpes; however, the Board finds that the Veteran's herpes is most analogous to dermatitis or eczema rather than to scars, and that dermatitis and/or eczema includes symptoms of pain.

Dermatitis is defined as inflammation of the skin, and includes conditions with symptoms such as boils, pain, burning sensations, irritations of an area caused by scratching, and dry, moist, or crusty patches of skin.  Eczema is defined as any of various pruritic papulovesicular types of dermatitis.  Eczema also includes herpecticum.  Herpes is defined as any inflammatory skin disease caused by herpes virus and characterized by the formation of clusters of small vesicles.  (DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Thus, the Veteran's symptoms are best rated under DC 7806.
 
The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




Extra-schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria.  As noted above DC 7806, which is the diagnostic code for dermatitis or eczema, inherently encompasses symptoms such as pain, boils, itching, and irritation.  Thus, the first prong of Thun and 38 C.F.R. § 3.321(b), an exceptional disability picture, has not been met.  In addition, the evidence is against a finding that the Veteran's herpes has caused marked interference with employment or frequent periods of hospitalization.  Referral for extra-schedular consideration is not warranted. See VAOPGCPREC 6-96. See Thun, supra.
 
 
ORDER

Entitlement to an increased rating for herpes zoster with herpes simplex 2, currently evaluated as 10 percent disabling is denied.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


